In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated January 10, 1994, which denied his motion to vacate a judgment of divorce of the same court, dated August 2, 1993, which was entered following an inquest taken upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
We agree with the determination of the Supreme Court that the defendant husband failed to offer a sufficient excuse for not having served an answer to the complaint. In addition, the defendant husband, who voluntarily absented himself from the courtroom prior to the commencement of testimony at the inquest herein, failed to offer a sufficient excuse for his default. Under these circumstances it was not improper for the Supreme Court to deny his motion to vacate the judgment of divorce (see, Tabakin v Frieman, 217 App Div 665; see also, Dowling Textile Mfg. v Land, 179 AD2d 621). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.